 Case: 4:19-cr-00613-SRC Doc. #: 91 Filed: 04/21/21 Page: 1 of 13 PageID #: 439




                                UNITED STATES DISTRICT
                              COURT EASTERN DISTRICT OF
                              MISSOURI EASTERN DIVISION

   UNITED STATES OF AMERICA,                   )
                                               )
          Plaintiff(s),                        )
                                               )
          v.                                   )      Case No. 4:19-cr-00613 SRC
                                               )
   HARRY JOHN HAMM,                            )
                                               )
          Defendant(s).                        )

                                 Memorandum and Order

       The Court previously denied Hamm’s motion to seal his sentencing memorandum, Doc.

59, with an order that included a lengthy explanation of Supreme Court and federal-circuit

authority regarding the public’s right of access to court documents. Doc. 68. In his motion,

Hamm cited no constitutional provisions, statutes, or cases, and provided scant argument or

analysis. Doc. 59. At what was set, at Hamm’s request, as a combined plea-and-sentencing

hearing, Hamm’s counsel moved to continue the sentencing, withdrew his sentencing

memorandum, Doc. 60, and moved for 45 days to brief the sealing issue, a more-than-sufficient

briefing period given that under the Court’s Local Rules parties have 21 days to respond to

dispositive motions. Doc. 75 at 49:21–52:17; E.D. Mo. L.R. 4.01. The Court granted both of

Hamm’s motions; having re-set Hamm’s sentencing for April 26, 2021, the Court now addresses

Hamm’s renewed motion to seal, Doc. 84.

       Hamm pleaded guilty to two counts of possession of child pornography and one count of

accessing with intent to view child pornography. Doc. 66. In his now-withdrawn sentencing

memorandum, Hamm asks the Court to take into account various aspects of his history and




                                                1
 Case: 4:19-cr-00613-SRC Doc. #: 91 Filed: 04/21/21 Page: 2 of 13 PageID #: 440




circumstances and impose a substantially more lenient sentence than called for under the United

States Sentencing Guidelines. Doc. 60.

       In arguing that the Court should seal his sentencing memorandum, Hamm cites to a

variety of sources, including a law review article, regulations applicable to the Bureau of Prisons,

an assortment of federal statutes, and cases outside the Eighth Circuit. Doc. 84. Hamm’s

renewed motion does not mention, much less attempt to distinguish, the vast majority of the

binding and persuasive circuit-court authority cited in the Court’s 17-page order denying his

earlier motion to seal. Doc. 84. To the contrary, the lone Eighth Circuit case Hamm does cite

for support actually undermines his position. Id. at pp. 5–6, 9–10, 11 (citing United States v.

Thompson, 713 F.3d 388 (8th Cir. 2013)).

       In short, Hamm’s renewed motion relies on inapplicable authority and fails to account for

the consequences of the positions it forwards. The Court addresses Hamm’s arguments in turn.

For context, the Court incorporates its extensive discussion of the governing law set forth in its

Order, Doc. 68, denying Hamm’s motion to seal. The Court further notes that Hamm bears a

heavy burden: “The presumption of public access to judicial records may be overcome if the

party seeking to keep the records under seal provides a compelling reason for doing so.” IDT

Corp. v. eBay, 709 F.3d 1220, 1224 (8th Cir. 2013) (citing In re Neal, 461 F.3d 1048, 1045 (8th

Cir. 2006)).

I.     January 2017 Administrative Order from the Eastern District of Missouri

       Hamm’s first argument demonstrates his failure to account for the consequences of the

arguments he forwards. Hamm cites to paragraph 11 of a 2017 Administrative Order issued by

this Court en banc, which states:

       [t]o minimize and, if possible, to avoid invasion of privacy and to prevent
       unnecessary and unjust defamation, degradation, or discrediting of the defendant or

                                                 2
 Case: 4:19-cr-00613-SRC Doc. #: 91 Filed: 04/21/21 Page: 3 of 13 PageID #: 441




       contributing agencies and individuals or corporations, the parties and their counsel
       shall not disseminate the PSR, a confidential court document, or information
       contained therein. Unauthorized dissemination will be an act in contempt of court
       and may be punished accordingly.

Doc. 84 at p. 2 (emphasis in original). Hamm argues that because his sentencing memorandum

discusses information contained in the pre-sentencing report, this Administrative Order mandates

sealing. Id. Yet, under Hamm’s theory, any information contained in the pre-sentencing report

must be sealed, including banal information such as Hamm’s name; and Hamm’s theory would

lead to virtually every sentencing memorandum being sealed. Neither the letter nor the spirit of

the Order supports such an expansive reading, and Hamm’s interpretation that the Order requires

per se sealing runs counter to well-established case law on open access to the Courts under the

First Amendment and common law. Adopting Hamm’s theory would lead to absurd results and

overlooks binding precedent.

       Hamm additionally argues that the Administrative Order’s being “signed by eleven

district judges of the Court supports sealing the entire sentencing memorandum document.”

Doc. 84 at p. 2. But the cited paragraph of the Order does not address sentencing memoranda;

nor does it expressly or impliedly attempt to override governing law, and Hamm does not cite

any authority for such an expansive proposition. To put that Order in context, the Court notes

that since Hamm filed his original motion to seal, the Court has since unanimously adopted

revised Local Rule 13.05 on sealing, which substantially limits sealing in conformance with the

governing law on open access to the courts. See Press Release, United States District Court for

the Eastern District of Missouri, USDC-EDMO Adopts Amended Local Rule 13.05 Regarding

Sealing Materials Filed with the District Court; Proposed Effective Date of June 1, 2021 (April

16, 2021), https://www.moed.uscourts.gov/news/2021/usdc-edmo-adopts-amended-local-rule-

1305-regarding-sealing-materials-filed-district-court.

                                                3
 Case: 4:19-cr-00613-SRC Doc. #: 91 Filed: 04/21/21 Page: 4 of 13 PageID #: 442




         For all of these reasons, Hamm’s arguments regarding the Administrative Order lack

merit.

II.      Hamm’s Four Reasons for Sealing

         Hamm next offers four general reasons to support sealing his sentencing memorandum:

1) reentry to society; 2) sexual victimization; 3) health information; and 4) safety concerns.

While each reason may merit consideration of sealing in the appropriate case, Hamm fails to

demonstrate that his circumstances properly fall into one of these reasons. Instead, evident of a

flaw pervading his motion, Hamm cites to a general proposition of law and then claims the

proposition applies to his specific circumstance without providing the requisite argument or

authority.

         A.     Reentry into Society

         Hamm argues that a general societal interest in minimizing unnecessary stigmatization to

facilitate reentry into society and rehabilitation justifies sealing his sentencing memorandum.

Hamm cites to United States v. Corbitt, 879 F.2d 234, 237 (7th Cir. 1989) (citing the ABA

Standards for Criminal Justice) for support, but the ABA commentary made in Corbitt came in

the context of whether the contents of pre-sentencing reports should be disclosed to a third party.

Moreover, Federal Rule of Criminal Procedure 32, cited in Corbitt, deals with pre-sentence

reports and instructs courts to seal them. No similar rule exists for sentencing memoranda.

Under Hamm’s argument, virtually all sentencing memoranda would again be sealed.

         Notably, while Hamm has the right not to disclose personal information in his sentencing

memorandum, he placed this information within the ambit of the public’s right to access under

the First Amendment and common law by electing to ask the Court to consider that information

and grant him lenity. Neither the Court nor anyone else required Hamm to include this



                                                 4
 Case: 4:19-cr-00613-SRC Doc. #: 91 Filed: 04/21/21 Page: 5 of 13 PageID #: 443




information in his sentencing memorandum; rather, at his sole discretion, he included that

information for the express purpose of requesting a lower sentence.

       Hamm also cites Jacob Grimes, Comment, The Sentencing Memorandum: The Legal

Standard and Societal Implications of Its Online Publication, 36 ST. LOUIS U. PUB. L. REV. 87

(2017) to argue that publishing his sentencing memoranda online fails to account for

rehabilitation. That student-written article makes policy arguments contrary to Supreme Court

and Eighth Circuit precedent on open courts and the public’s right of access under the First

Amendment and common law. Compare id. with authorities cited in Doc. 68 at pp. 6–12. The

Court declines to adopt the article’s suggested policies and instead follows established law.

       B.      Sexual Victimization

       Hamm next suggests that laws protecting the victims of his crimes instead protect him,

Doc. 84 at pp. 3–4, citing Rule 412 of the Federal Rules of Evidence and 18 U.S.C. § 3771. He

claims, without any supporting authority, that the interest these statutes seek to protect “also

exists where the victim is a defendant proffering the previous episode of victimization as a factor

in mitigation of punishment.” Doc. 84 at p. 3. But Hamm fails to show that these statutes afford

protections to convicted child-pornography defendants invoking past sexual abuse to argue for a

lower sentence.

       As Hamm notes, Rule 412’s Advisory Committee Notes states that “[t]he rule aims to

safeguard the alleged victim against the invasion of privacy, potential embarrassment and sexual

stereotyping that is associated with public disclosure of intimate sexual details and the infusion

of sexual innuendo into the factfinding process.” Doc. 84 at p. 3 (emphasis added). Hamm

omits the next sentence, which states “[b]y affording victims protection in most instances, the

rule also encourages victims of sexual misconduct to institute and to participate in legal



                                                  5
 Case: 4:19-cr-00613-SRC Doc. #: 91 Filed: 04/21/21 Page: 6 of 13 PageID #: 444




proceedings against alleged offenders.” Id. Thus, Rule 412 seeks to protect the interests of

victims testifying in proceedings against their accused; nothing indicates that Rule 412 also

applies to a convicted defendant invoking past sexual trauma as reason to justify a lower

sentence. Hamm cites no authority for such a counter-textual proposition. Doc. 84.

       Hamm comes to this Court not as a victim, but as a person convicted of serious crimes

that inflict harm on innocent minors. The statute Hamm relies on, 18 U.S.C. § 3771, affords

rights to crime victims. See 18 U.S.C. § 3771(b)(1), 3771(e)(2). Nowhere in the text does the

statute purport to afford protections to convicted criminals. Id.

       Hamm likewise fails to account for the non-sensical consequences that would result if the

Court adopted his argument. For example, if the Court afforded Hamm the rights provided by

section 3771, he would be entitled to be protected from himself, to confer with the Assistant

United States Attorneys, to full and timely restitution, etc. See 18 U.S.C. § 3771(a)(1), (5), (6).

Additionally, the regulations under section 3771 further demonstrate the fallacy of Hamm’s

argument, which if applied to Hamm would allow him to file a complaint in which he would

have to list himself as both the crime victim and the defendant. 28 C.F.R. § 45.10 (c)(2)(i), (iii).

The Court therefore finds that Hamm’s sexual victimization, while tragic, does not warrant

affording him the rights provided to his victims by FRE 412 and 18 U.S.C. § 3771.

       C.      Medical Information

       Hamm rightly notes an individual’s privacy interests in his medical information is

recognized in laws such as the Health Insurance Portability and Accountability Act, Pub. L. 104-

191. Yet, as this Court previously found, courts are not covered entities under HIPAA and thus

HIPAA does not apply to courts or supply a basis for sealing. See USA v. Moore, 4:19-cr-00617-

SRC, Doc. 72 (E.D. Mo. April 8, 2021). Hamm cites United States v. Gayden, 2018 WL



                                                 6
 Case: 4:19-cr-00613-SRC Doc. #: 91 Filed: 04/21/21 Page: 7 of 13 PageID #: 445




8808060, *1 (M.D. Fla. Sept. 4, 2018), in which the court justified sealing a sentencing

memorandum because it contained “intimate medical information that should remain private”

pursuant to HIPAA. Gayden’s conclusion does not square with the text of HIPAA. The Court

also notes that the Eleventh Circuit applies a more specific balancing test than the test used in the

Eighth Circuit. Compare Romero v. Drummond Co., Inc., 480 F.3d 1234, 1246 (11th Cir. 2007)

(discussing a non-exhaustive list of six factors courts consider “[i]n balancing the public interest

in accessing court documents against a party’s interest in keeping it confidential”), with IDT, 709

F.3d at 1224 (“[T]he weight to be given the presumption of access must be governed by the role

of the material at issue in the exercise of Article III judicial power and [the] resultant value of

such information to those monitoring the federal courts” and the weight given “may be overcome

. . . if the party seeking to keep the records under seal provides a compelling reason for doing

so.” (citations omitted)).

       Hamm also cites United States v. Kravitz, in which the First Circuit stated that “[m]edical

information is . . . ‘universally presumed to be private, not public.’” 706 F.3d 47, 63 (1st Cir.

2013) (quoting In re Boston Herald. Inc., 321 F.3d 174, 190 (1st Cir. 2003)). The court further

explained that “[t]he privacy interest in medical information is ‘neither fundamental nor

absolute’ . . . and can be waived or otherwise overcome by a variety of means.” Id. (citations

omitted). Applying these principles, the court ultimately rejected the defendant’s motion to seal

certain portions of the sentencing memorandum that pertained to personal medical matters,

including details of physical and mental health. Id. It found that the defendant’s argument lost

force because he already publicly disclosed the information he sought to be redacted. Id. The

Court finds that Hamm’s argument similarly fails because he has already disclosed his present

medical condition in previous motions. Docs. 77, 82, 83. Hamm cannot assert a strong privacy



                                                  7
    Case: 4:19-cr-00613-SRC Doc. #: 91 Filed: 04/21/21 Page: 8 of 13 PageID #: 446




interest in information that he previously made public. Moreover, Hamm—and Hamm alone—

asks the Court to consider this information to grant him a lenient sentence, which further argues

in favor not of sealing but of disclosure. See Doc. 68 at pp. 12-16.1

         Finally, even though United States v. Jackman, 2011 WL 2790165 (D. Utah July 14,

2011) found that psychological evaluations should be kept under seal, Hamm does not point to

any psychological evaluation at issue here. Notably, Hamm fails to cite any case law within the

Eighth Circuit finding that a sentencing memorandum may be sealed because it contained

medical information. Accordingly, Hamm again fails to carry his burden to overcome the right

of public access.

         D.      Safety Concerns

         The Court agrees with Hamm that safety concerns can justify sealing in certain occasions.

Hamm cites the present version of Local Rule 13.05(B)(2) that requires sealing, in all criminal

cases, of information regarding whether a defendant has cooperated with the United States. The

Court and parties have fully complied with Local Rule 13.05(B)(2) as to Hamm; Hamm’s status

as either a cooperator or non-cooperator is simply not at issue on the present motion and Local

Rule 13.05(B)(2) in its present or revised form2 does not provide a basis for sealing Hamm’s

sentencing memorandum.

         Hamm next raises a general concern that inmates are frequently pressured for court

records and cites 28 CFR § 541.3 for support. That regulation applies to the Bureau of Prisons,

not courts, and undermines Hamm’s position insofar as the regulation prohibits inmates from

being coerced into producing court records and authorizes the BOP to sanction violators. See id.


1
  At page 12 of Doc. 68, the Court’s quote of Thompson should read: “[t]he values of encouraging witnesses to come
forward and discouraging perjury remain salient at sentencing[.]” United States v. Thompson, 713 F.3d 388, 393
(8th Cir. 2013) (quoting United States v. Rivera, 682 F.3d 1223, 1228 (9th Cir. 2012)).
2
  The revised version of the local rule likewise requires sealing of materials regarding cooperation.

                                                        8
 Case: 4:19-cr-00613-SRC Doc. #: 91 Filed: 04/21/21 Page: 9 of 13 PageID #: 447




        Hamm also cites United States v. Korbe, 2010 WL 11527423, *4 (W.D. Pa. Nov. 8,

2010) and Thompson, 713 F.3d at 394, to suggest that courts have justified sealing for safety

reasons. Neither case lends support. First, Korbe never specified the safety reasons justifying

sealing and thus does not offer support for Hamm beyond the general principle that safety

concerns may justify sealing. Moreover, Korbe involved more than just the safety of the

defendant. The court found sealing appropriate to protect the defendant’s safety, the safety of

third parties, and the fair trial interests of the defendant’s wife. Id. at *4.

        In Thompson, the Eighth Circuit found that a district court did not abuse its discretion in

ordering the defendant’s family, the only members of the public in the audience, to exit the

courtroom when a witness against the defendant testified. Importantly, the witness “expressed

fear of testifying against [the defendant], an alleged gang member involved in a drive-by

shooting who was implicated in other gang-related, violent activities by other witnesses.” Id. at

396. Thompson supports the protection of testifying witnesses from criminal defendants and

their accomplices. Hamm fails to raise his generalized safety concerns from a level of

speculation to the level of compelling reasons supporting sealing.

III.    District Court’s Role in Sentencing

        Hamm takes issue with how the Court perceives its role in issuing sentences,

“observ[ing] that [the Court’s] vision of the duty of a district court takes on more than [United

States v. Gall, 552 U.S. 38, 49 (2007)] actually assigns to individual district judges.” Doc. 84 at

p. 7. Hamm notes that the United States Sentencing Guidelines are “the product of careful study

based on extensive empirical evidence derived from the review of thousands of individual

sentencing decisions,” Gall, 552 U.S. at 46, and the United States Sentencing Commission serves

to establish sentencing policies and practices that:



                                                    9
Case: 4:19-cr-00613-SRC Doc. #: 91 Filed: 04/21/21 Page: 10 of 13 PageID #: 448




       provide certainty and fairness in meeting the purposes of purposes of sentencing,
       avoiding unwarranted sentencing disparities among defendants with similar records
       who have been found guilty of similar criminal conduct while maintaining
       sufficient flexibility to permit individualized sentences when warranted by
       mitigating or aggravating factors not taken into account in the establishment of
       general sentencing practices[.]

28 U.S.C. § 991(b)(1)(B). While the Court lauds Hamm’s recognition of the important role that

the Sentencing Guidelines play in sentencing, the Court notes that Hamm asks the Court to

substantially vary downward from those Guidelines.

       Hamm also recognizes “the need to avoid unwarranted sentence disparities among

defendants with similar records who have been found guilty of similar conduct is a statutorily

recognized consideration of great importance.” Doc. 84 at p. 8 (citing 18 U.S.C. § 3553(a)(6)).

The Court of course agrees with Hamm’s description of the purpose of the Guidelines, but

questions how Hamm expects the goal of avoiding unwarranted sentencing disparities to be

achieved if courts seal sentencing-related documents. For example, Hamm does not explain how

one judge could know what factors another judge took into account, or, as importantly, rejected,

as a basis for determining whether defendants “who have been found guilty of similar criminal

conduct” have “similar records” or meaningfully exercise “sufficient flexibility[,]” 28 U.S.C. §

991(b)(1)(B), without it becoming purely arbitrary when the very basis on which a judge

determines a sentence is sealed.

       These questions apply with equal force to 28 U.S.C. § 994(w). While judges must

provide a “statement of reasons for the sentence imposed” to the Sentencing Commission, the

information contained in the statement of reasons does not provide the bevy of information

Hamm apparently thinks it does. See statement of reasons Form AO 245(B), which merely

requires the judge to check applicable boxes and leaves little space for a narrative. One would be

hard pressed to obtain the defendant’s full history and all the reasons considered and accepted by

                                                10
Case: 4:19-cr-00613-SRC Doc. #: 91 Filed: 04/21/21 Page: 11 of 13 PageID #: 449




the judge simply by reviewing the statement of reasons. Similarly, the statement-of-reasons

form does not include information on reasons considered but rejected. See Form AO 245(B).

Contrary to Hamm’s assertion, sealing sentencing memoranda does “hinder comparison of

defendants.” Doc. 84 at p. 8.

       Hamm also argues that the Guidelines range is not part of the public record, relying on

the Supreme Court’s statement in a pre-Guidelines case, Nixon v. Warner Commc'ns, Inc., 435

U.S. 589, 610 (1978)), that “[t]he requirement of a public trial is satisfied by the opportunity of

members of the public and the press to attend the trial and to report what they have observed.”

Doc. 84 at p. 9. Hamm’s argument simply misstates the law because courts must make findings

on the Guidelines range and state at sentencing the Guidelines calculations on the record and in

open court. See 18 U.S.C. § 3553(c).

       Upon recognizing that promoting public confidence constitutes a worthy goal, Hamm

argues that Thompson serves as example of a case that did not instill public confidence in an

attempt to demonstrate that the Court has improperly relied on it. Doc. 84 at p. 10. The Court

suspects that the public’s confidence in imposing sentences will not diminish upon learning that

a witness in a gang-related case did not have to testify in front of the defendant’s family. In fact,

the opposite may very well be true.

       Hamm then correctly notes that “the public’s right to access can be outweighed by

Defendant’s competing interest in protecting the details of his private information[,]” citing

United States v. Ledford, 2020 WL 974895 (W.D. N.C. Feb. 28, 2020). Doc. 84 at p. 10. The

court sealed the sentencing memorandum in Ledford because the defendant “demonstrated that

the unredacted memorandum contain[ed] sensitive information concerning the Defendant and

that the public's right of access to such information [was] substantially outweighed by the



                                                 11
Case: 4:19-cr-00613-SRC Doc. #: 91 Filed: 04/21/21 Page: 12 of 13 PageID #: 450




Defendant's competing interest in protecting the details of such information.” Id. at *1.

However, the court never specified what the sensitive information justifying sealing composed of

and it is thus impossible to know whether the information in that case has any similarities to the

information Hamm seeks to have sealed. Ledford therefore serves as an apt illustration of why

sealing is the narrow exception to the broad rule of public access to the courts.

       Next, Hamm takes issue with the Court’s characterization of Hamm’s seeking to protect

his reputation as a basis for his original sealing motion. Doc. 84 at p. 10. Hamm’s one-page

original motion contains very little in the way of detail or argument, and the Court construed

Hamm’s statement that his “status as a community figure heightens the level of scrutiny

regarding his history and provides greater incentive for this Court to grant defendant’s request

for confidential information to remain sealed[]” as seeking to protect his reputational interests.

Doc. 59; see also Doc. 68 at p. 14 (“Hamm also argues that his ‘status as a community figure

heightens the level of scrutiny regarding his history and provides greater incentive for this Court

to grant defendant’s request for confidential information to remain sealed.’” (quoting Doc. 59 at

p. 1) (emphasis added)). To the extent Hamm now clarifies that his earlier statement about his

status as a community figure was not intended to seek to protect his reputational interests, Doc.

84 at pp. 11–12, the Court accepts the clarification and agrees that United States v. Dowdy, No.

5:07-CR-50042, 2020 WL 5603927 (W.D. Ark. Sept. 18, 2020), accordingly would be

distinguishable in certain respects.

       Regardless of the purpose underlying Hamm’s statement, his argument that the greater

the public interest, the greater the need for sealing fails even under minimal scrutiny. Hamm in

effect suggests that public or community figures have greater rights than the common person,

and by implication that courts should be more solicitous towards such figures. Such an argument



                                                 12
Case: 4:19-cr-00613-SRC Doc. #: 91 Filed: 04/21/21 Page: 13 of 13 PageID #: 451




lacks support. To the contrary, public figures bear a higher burden to establish First-

Amendments violation in defamation cases because they must establish actual malice, an

element not required in a non-public-figure defamation case. Compare Nelson Auto Ctr., Inc. v.

Multimedia Holdings Corp., 951 F.3d 952 (8th Cir. 2020), with Turntine v. Peterson, 959 F.3d

873 (8th Cir. 2020).

IV.      Partial Redaction

         Hamm alternatively asks the Court to permit him to file a redacted version of his

sentencing memorandum. Doc. 84 at p. 12. Hamm does not specify what information he would

redact but generally states a few categories of information. Id. 3 The Court denies Hamm’s

alternative request.

V.       Conclusion

         Having found that Hamm has not met his burden to seal his sentencing memorandum, the

Court denies [84] Hamm’s Motion for Leave to File Sealed Document. The Court will consider

those materials in the sentencing memorandum that Hamm and his counsel put on the public

record; the Court further takes under advisement and will address at sentencing whether Hamm

met his burden as to the two redacted sentences set forth in Doc. 90. The Court grants [89], the

motion to withdraw Doc. 60.

         The United States may file a sentencing memorandum no later than 12:00 noon on April

23, 2021.

         So Ordered this 21st day of April 2021.



                                                      STEPHEN R. CLARK
                                                      UNITED STATES DISTRICT JUDGE

3
 Shortly before the Court finalized this order, Hamm filed: 1) Doc. 89, a motion for leave to withdraw his original
sentencing memorandum, and 2) a redacted version of his sentencing memorandum, redacting two sentences.

                                                         13
